DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	Response to Election/Restriction filed on 8/4/2020 is acknowledged.
4.	Claim 17 has been cancelled.
5.	Claims 1-16 and 18-22 are pending in this application.
6.	Claims 7, 8, 10-12, 15, 18 and 20-22 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Claims 5, 6 and 9 are withdrawn from consideration as being drawn to non-elected species. 
7.	Claims 1-4, 13, 14, 16 and 19 are under examination.

Elections/Restrictions
8.	Applicant’s election without traverse of Group 1 (claims 1-6, 9, 13, 14, 16 and 19) and election of an extracellular vesicle (EV) with (a) enzyme as specific POI, (b) a cis-cleaving release system as specific polypeptide-based release system and (c) CD63 as specific exosomal polypeptide as species of EV in the reply filed on 8/4/2020 is acknowledged.  The requirement is made FINAL in this office action.   


Specification
9.	Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification (see MPEP § 608.01).

Objections
10.	The drawings are objected to for the following minor informality:
Figure 14 is described with respect to color.  Reference to specific colors in the description of the drawings should be removed. 

	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
11.	Claims 3 and 4 are objected to for the following minor informality: Claims 3 and 4 contain various acronyms such as DNA, RNA, CRISPR, CD9 and many others.  An acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., cluster of differentiation 9 (CD9).  The abbreviations can be used thereafter.
	Furthermore, Applicant is suggested to amend the "Syntenin" recited in claim 4 as "syntenin".


Rejections
Claim Rejections - 35 USC § 112 paragraph (b)
13.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

14.	Claims 3, 4 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
15.	Claims 3 and 4 recite "…selected from the group comprising…”.  With regards to Markush group, the MPEP states: "A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be 

Claim Rejections - 35 USC § 112 paragraph (d)
16.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

17.	Claims 2 and 4 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
18.	Claim 2 depends on claim 1; and claim 2 recites “The EV according to claim 1, wherein the polypeptide-based release system is selected from a cis-cleaving release system or a nuclear localization signal (NLS)-nuclear localization signal-binding protein 
19.	Claim 4 depends on claim 1; and claim 4 recites “The EV according to claim 1, wherein the exosomal polypeptide is selected from the group comprising CD9…and other exosomal polypeptides".  In the broadest reasonable interpretation, the exosomal polypeptide recited in instant claim 4 broadly includes all exosomal polypeptides.  The scope of the exosomal polypeptide recited in instant claim 4 is identical to that of the exosomal polypeptide recited in instant claim 1.  Therefore, the scope of EV recited in instant claim 4 is identical to that of the EV recited in instant claim 1.  Claim 4 does not further limit the scope of the EV in claim 1; and claim 4 is improper dependent form for failing to further limit the subject matter of claim 1.   

Claim Rejections - 35 USC § 103
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

22.	Claims 1-4, 13, 14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wiklander et al (WO 2014/168548 A2, filed with IDS) in view of Mura et al (Nature Materials, 2013, 12, pages 991-1003), Fong et al (Trends in Biotechnology, 2010, 28, pages 272-279) and Haney et al (Journal of Controlled Release, 2015, 207, pages 18-30).
The instant claims 1-4, 13, 14, 16 and 19 are drawn to an extracellular vesicle (EV) comprising at least one polypeptide construct comprising: (i) at least one polypeptide of interest (PoI); (ii) at least one exosomal polypeptide; and, (iii) a polypeptide-based release system, wherein the polypeptide-based release system is selected from a cis-cleaving release system or a nuclear localization signal (NLS)-nuclear localization signal-binding protein (NLSBP) (NLS-NLSBP) release system, and wherein the polypeptide-based release system releases the at least one PoI from the at least one exosomal polypeptide upon endogenous activation; a cell comprising at least one such EV; and a pharmaceutical composition comprising at least one such EV.  
rd paragraph; page 25, the last paragraph; and page 29, the 2nd paragraph.  It meets the limitations of "cell" recited in instant claim 14; and "pharmaceutic composition" recited in instant claim 16.  Wiklander et al also teach extracellular vesicle/exosome is known to deliver functional mRNA, miRNA and proteins to recipient cells, for example, page 1, the last paragraph.
The difference between the reference and instant claims 1-4, 13, 14, 16 and 19 is that the reference does not teach an extracellular vesicle (EV) with (a) enzyme as specific POI, (b) a cis-cleaving release system as the elected specific polypeptide-based release system and (c) CD63 as specific exosomal polypeptide as the elected species of EV; the polypeptide-based release system recited in instant claims 1, 2 and 13; and the limitation of instant claim 19. 
However, Mura et al, throughout the literature, teach stimuli-responsive drug delivery particles that are able to control drug biodistribution in response to specific stimuli, either exogenous (variations in temperature, magnetic field, ultrasound intensity, light or electric pulses) or endogenous (changes in pH, enzyme concentration or redox  Exogenous stimuli-responsive drug delivery" and "Endogenous stimuli-responsive drug delivery".  
Furthermore, Fong et al teach self-cleaving intein-based tags that can be used to release the therapeutic/target protein from fusion construct to avoid altering the activity of the therapeutic/target protein, wherein the intein can be pH-inducible, for example, page 273, right column, the 1st paragraph in Section "Tag removal method"; page 274, Figure 1; and pages 273-275, Section "lnteins".  Therefore, in view of the combined teachings of Wiklander et al, Mura et al and Fong et al, it would have been obvious to one of ordinary skilled in the art to develop an extracellular vesicle/exosome as therapeutic delivery vesicle comprising a polypeptide construct, wherein the polypeptide construct comprises the polypeptide of interest (POI) fused to an exosomal polypeptide such as CD63 via an pH-inducible intein (as a cis-cleaving release system), wherein the POI can be released by changes in pH as an endogenous stimuli; a cell comprising such extracellular vesicle/exosome; and a pharmaceutical composition comprising such extracellular vesicle/exosome. 
In addition, Haney et al, throughout the literature, teach an exosomal-based catalase delivery system (an enzyme replacement therapy) for treating Parkinson's disease (PD), for example, Title; Abstract; and Figures 5 and 6.  Haney et al further teach such system can be used to treat diseases such as PD, lysosomal storage diseases and many others, for example, page 19, left column, the last paragraph.  
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Wiklander et al, Mura et al, Fong et al and Haney et al to develop an extracellular vesicle/exosome as therapeutic delivery vesicle comprising a 
One of ordinary skilled in the art would have been motivated to combine the teachings of Wiklander et al, Mura et al, Fong et al and Haney et al to develop an extracellular vesicle/exosome as therapeutic delivery vesicle comprising a polypeptide construct, wherein the polypeptide construct comprises an enzyme as the polypeptide of interest (POI) fused to an exosomal polypeptide such as CD63 via an pH-inducible intein (as a cis-cleaving release system), wherein the enzyme can be released by changes in pH as an endogenous stimuli; a cell comprising such extracellular vesicle/exosome; and a pharmaceutical composition comprising such extracellular vesicle/exosome as an enzyme replacement therapy for treating diseases such as PD, lysosomal storage diseases and many others, because Mura et al, throughout the literature, teach stimuli-responsive drug delivery particles that are able to control drug biodistribution in response to specific stimuli, either exogenous (variations in temperature, magnetic field, ultrasound intensity, light or electric pulses) or endogenous    
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Wiklander et al, Mura et al, Fong et al and Haney et al to develop an extracellular vesicle/exosome as therapeutic delivery vesicle comprising a polypeptide construct, wherein the polypeptide construct comprises an enzyme as the polypeptide of interest (POI) fused to an exosomal polypeptide such as CD63 via an pH-inducible intein (as a cis-cleaving release system), wherein the enzyme can be released by changes in pH as an endogenous stimuli; a cell comprising such extracellular vesicle/exosome; and a pharmaceutical composition comprising such . 

23.	Claims 1-4, 13, 14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (WO 2016/178532 A1, filed with IDS, machine translation used and enclosed pages 1-33) in view of Mura et al (Nature Materials, 2013, 12, pages 991-1003), Fong et al (Trends in Biotechnology, 2010, 28, pages 272-279) and Haney et al (Journal of Controlled Release, 2015, 207, pages 18-30).
The instant claims 1-4, 13, 14, 16 and 19 are drawn to an extracellular vesicle (EV) comprising at least one polypeptide construct comprising: (i) at least one polypeptide of interest (PoI); (ii) at least one exosomal polypeptide; and, (iii) a polypeptide-based release system, wherein the polypeptide-based release system is selected from a cis-cleaving release system or a nuclear localization signal (NLS)-nuclear localization signal-binding protein (NLSBP) (NLS-NLSBP) release system, and wherein the polypeptide-based release system releases the at least one PoI from the at least one exosomal polypeptide upon endogenous activation; a cell comprising at least one such EV; and a pharmaceutical composition comprising at least one such EV.  
Choi et al, throughout the patent, teach an extracellular vesicle/exosome as therapeutic delivery vesicle comprising a polypeptide construct, wherein the polypeptide construct comprises the polypeptide of interest (POI) fused to an exosomal polypeptide such as CD63 via a photospecific protein, and wherein the POI can be released via light stimulation, for example, page 1, paragraph [0005]; page 6, paragraphs [0026], [0030] and [0031]; page 7, paragraphs [0038] and [0039]; and page 8, paragraphs [0041] and 
The difference between the reference and instant claims 1-4, 13, 14, 16 and 19 is that the reference does not teach an extracellular vesicle (EV) with (a) enzyme as specific POI, (b) a cis-cleaving release system as the elected specific polypeptide-based release system and (c) CD63 as specific exosomal polypeptide as the elected species of EV; the polypeptide-based release system recited in instant claims 1, 2 and 13; and the limitation of instant claim 19. 
However, Mura et al, throughout the literature, teach stimuli-responsive drug delivery particles that are able to control drug biodistribution in response to specific stimuli, either exogenous (variations in temperature, magnetic field, ultrasound intensity, light or electric pulses) or endogenous (changes in pH, enzyme concentration or redox gradients), for example, Abstract; and Sections " Exogenous stimuli-responsive drug delivery" and "Endogenous stimuli-responsive drug delivery".  
st paragraph in Section "Tag removal method"; page 274, Figure 1; and pages 273-275, Section "lnteins".  Therefore, in view of the combined teachings of Choi et al, Mura et al and Fong et al, it would have been obvious to one of ordinary skilled in the art to develop an extracellular vesicle/exosome as therapeutic delivery vesicle comprising a polypeptide construct, wherein the polypeptide construct comprises the polypeptide of interest (POI) fused to an exosomal polypeptide such as CD63 via an pH-inducible intein (as a cis-cleaving release system), wherein the POI can be released by changes in pH as an endogenous stimuli; a cell comprising such extracellular vesicle/exosome; and a pharmaceutical composition comprising such extracellular vesicle/exosome. 
In addition, Haney et al, throughout the literature, teach an exosomal-based catalase delivery system (an enzyme replacement therapy) for treating Parkinson's disease (PD), for example, Title; Abstract; and Figures 5 and 6.  Haney et al further teach such system can be used to treat diseases such as PD, lysosomal storage diseases and many others, for example, page 19, left column, the last paragraph.  
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Choi et al, Mura et al, Fong et al and Haney et al to develop an extracellular vesicle/exosome as therapeutic delivery vesicle comprising a polypeptide construct, wherein the polypeptide construct comprises an enzyme as the polypeptide of interest (POI) fused to an exosomal polypeptide such as CD63 via an 
One of ordinary skilled in the art would have been motivated to combine the teachings of Choi et al, Mura et al, Fong et al and Haney et al to develop an extracellular vesicle/exosome as therapeutic delivery vesicle comprising a polypeptide construct, wherein the polypeptide construct comprises an enzyme as the polypeptide of interest (POI) fused to an exosomal polypeptide such as CD63 via an pH-inducible intein (as a cis-cleaving release system), wherein the enzyme can be released by changes in pH as an endogenous stimuli; a cell comprising such extracellular vesicle/exosome; and a pharmaceutical composition comprising such extracellular vesicle/exosome as an enzyme replacement therapy for treating diseases such as PD, lysosomal storage diseases and many others, because Mura et al, throughout the literature, teach stimuli-responsive drug delivery particles that are able to control drug biodistribution in response to specific stimuli, either exogenous (variations in temperature, magnetic field, ultrasound intensity, light or electric pulses) or endogenous (changes in pH, enzyme concentration or redox gradients).  Fong et al teach self-cleaving intein-based tags that can be used to release the therapeutic/target protein    
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Choi et al, Mura et al, Fong et al and Haney et al to develop an extracellular vesicle/exosome as therapeutic delivery vesicle comprising a polypeptide construct, wherein the polypeptide construct comprises an enzyme as the polypeptide of interest (POI) fused to an exosomal polypeptide such as CD63 via an pH-inducible intein (as a cis-cleaving release system), wherein the enzyme can be released by changes in pH as an endogenous stimuli; a cell comprising such extracellular vesicle/exosome; and a pharmaceutical composition comprising such extracellular vesicle/exosome as an enzyme replacement therapy for treating diseases such as PD, lysosomal storage diseases and many others. 
Obviousness Double Patenting 
24.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

25.	Claims 1-4, 13, 14, 16 and 19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 29-34 of co-pending Application No. 14/784015 in view of Wiklander et al (WO 2014/168548 A2, filed with IDS), Mura et al (Nature Materials, 2013, 12, pages 991-1003), Fong et al (Trends in Biotechnology, 2010, 28, pages 272-279) and Haney et al (Journal of Controlled Release, 2015, 207, pages 18-30).
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 1-4, 13, 14, 16 and 19, one would necessarily achieve the claimed invention of claims 29-34 of co-pending Application No. 14/784015 in view of the combined teachings of Wiklander et al, Mura et al, Fong et al and Haney et al and vice versa. 
26.	Instant claims 1-4, 13, 14, 16 and 19 are drawn to an extracellular vesicle (EV) comprising at least one polypeptide construct comprising: (i) at least one polypeptide of interest (PoI); (ii) at least one exosomal polypeptide; and, (iii) a polypeptide-based release system, wherein the polypeptide-based release system is selected from a cis-cleaving release system or a nuclear localization signal (NLS)-nuclear localization signal-binding protein (NLSBP) (NLS-NLSBP) release system, and wherein the polypeptide-based release system releases the at least one PoI from the at least one 
27.	Claims 29-34 of co-pending Application No. 14/784015 are drawn to a pharmaceutical composition comprising at least one exosome, wherein the at least one exosome comprises at least one transmembrane polypeptide, wherein the at least one transmembrane polypeptide comprises a carrier polypeptide fused to a decoy receptor, wherein the decoy receptor is partially or completely devoid of its signaling domain and is signaling-incompetent, and wherein the decoy receptor is present outside the exosome and binds a soluble ligand. 
28.	The difference between instant claims 1-4, 13, 14, 16 and 19 and claims 29-34 of co-pending Application No. 14/784015 is claims 29-34 of co-pending Application No. 14/784015 do not teach part (iii) recited in instant claims and the limitations of instant claims 2, 14 and 19.
However, in view of the combined teachings of Wiklander et al, Mura et al, Fong et al and Haney et al as set forth in Section 22 above, it would have been obvious to one of ordinary skilled in the art to modify the pharmaceutical composition recited in claims 29-34 of co-pending Application No. 14/784015 and develop the EV, a cell comprising such EV and a pharmaceutical composition comprising such EV recited in instant claims 1-4, 13, 14, 16 and 19.  Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims 1-4, 13, 14, 16 and 19, one would necessarily achieve the claimed invention of claims 29-34 of co-pending Application No. 14/784015 in view of the combined teachings of Wiklander et al, Mura et al, Fong et al and Haney et al and vice versa.
provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

29.	Similar to the rejection set forth in Sections 25-28 above, instant claims 1-4, 13, 14, 16 and 19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 29-34 of co-pending Application No. 14/784015 in view of the combined teachings of Choi et al (WO 2016178532 A1, filed with IDS, machine translation used and enclosed pages 1-33), Mura et al (Nature Materials, 2013, 12, pages 991-1003), Fong et al (Trends in Biotechnology, 2010, 28, pages 272-279) and Haney et al (Journal of Controlled Release, 2015, 207, pages 18-30) as set forth in Section 23 above.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

30.	For the same/similar reasoning/rational as the rejections set forth in Sections 25-29 above, instant claims 1-4, 13, 14, 16 and 19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 20, 23-30 and 32-35 of co-pending Application No. 14/363685; claims 1-14 and 16-18 of co-pending Application No. 16/317432; claims 1-16 and 18-33 of co-pending Application No. 16/317455; claims 1-13, 15 and 16 of co-pending Application No. 16/317487; claims 1-29 of co-pending Application No. 16/319061; claims 1-4 and 6-24 of co-pending Application No. 16/487667; claims 1-21 of co-pending Application No. 16/756785; claims 1-28 of co-pending Application No. 16/762606; claims 1-27 of co-pending 
These are all provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658